DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: claim 1 in line 4-5 recites “the evaporator heat exchanger”; it must be recited as “the evaporator”. Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segment of claims 1, 14, the claim limitation “control device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “device” coupled with functional language “to operate” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 14 and including all the depending claims 2-7, 15-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“control device” has been interpreted to be microprocessor (paragraph [46]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 4, 5, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Claims 8-13 are allowed; the following is an examiner’s statement of reasons for the indication of allowable subject matter: the prior arts of record do not disclose or suggest the claimed combination of features including: the expansion valve assembly comprising: a conduit operably coupled to each of the at least two inlets, respectively; and a valve operably coupled to each conduit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-3, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 109579191 B), in view of Zhan (2019/0017712 A1).

Claim 1: Deng disclose a vapor compression system (i.e., FIG.1) comprising:
a compressor (i.e., 1) configured to circulate a working fluid (i.e., working fluid circulates through compressor, limitations “to circulate a working fluid”; it is functional language) and operate at a plurality of operating conditions (i.e., based on broadest reasonable interpretation cooling/heating are operating conditions; paragraph [7]: air conditioning system which has operating conditions such as cooling and heating);
an evaporator (i.e., 2) in fluid communication with the compressor (i.e., 1), the evaporator heat exchanger comprising:
a shell (i.e., annotated by examiner in FIG.1) configured to allow the working fluid (i.e., annotated by examiner in FIG.1) to flow therethrough (i.e., limitations “to allow the working fluid to flow therethrough”); 
a plurality of tubes (i.e., paragraph [66]: heat transfer tubes of evaporator) disposed within the shell (i.e., annotated by examiner in FIG.1), the plurality of tubes configured to allow a heat transfer fluid (i.e., annotated by examiner in FIG.1) to flow therethrough ; and 
at least one baffle (i.e., first baffle 5; paragraph [21]: flow paths on both sides of first baffle are connected to each other) operably coupled to the plurality tubes (i.e., paragraph [66]: heat transfer tubes of evaporator), the at least one baffle (i.e., 5) configured to divide the shell into at least two chambers (i.e., see FIG.2);
	an expansion valve assembly (i.e., annotated by examiner in FIG.1) in fluid communication with the evaporator (i.e., 2); and 
a control device (i.e., paragraph [30]: control device) operably coupled to the compressor (i.e., 1) and the expansion valve assembly (i.e., annotated by examiner in FIG.1), the control device (i.e., paragraph [30]: control device) configured to operate the expansion valve assembly (i.e., annotated by examiner in FIG.1) based at least in part on the plurality of operating conditions (i.e., paragraph [7]: air conditioning system which has operating conditions such as cooling and heating).

    PNG
    media_image1.png
    638
    516
    media_image1.png
    Greyscale

Deng discloses the claimed limitations in claim 1, bus lacks a plurality of parallel-spaced tubes disposed within the shell, the plurality of parallel spaced tubes.
However, Zhan teaches a plurality of parallel-spaced tubes disposed within a shell, the plurality of parallel spaced tubes (i.e., as shown in FIG.2 multiple parallel space tubes in a shell) for the purpose of enhancing heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Deng to include a plurality of parallel-spaced tubes disposed within a shell, the plurality of parallel spaced tubes as taught by Zhan in order to enhance heat transfer.


    PNG
    media_image2.png
    336
    378
    media_image2.png
    Greyscale




Claim 2: Deng as modified discloses the apparatus as claimed in claim 1, further comprising a condenser (i.e., 3) in fluid communication with the compressor (i.e., 1) and the expansion valve assembly (i.e., annotated by examiner in FIG.1).

Claim 3: Deng as modified discloses the at least one baffle wherein the baffle is configured to divide the shell into a first chamber, a second chamber, except for a first baffle and a second baffle, wherein the first baffle and the second baffle is configured to divide the shell into a first chamber, a second chamber, and a third chamber. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Deng to include a first baffle and a second baffle, wherein the first baffle and the second baffle is configured to divide the shell into a first chamber, a second chamber, and a third chamber as a matter of choice in order to have more chambers as required, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (Duplication of parts: MPEP 2144.04 VI-B).

Claim 6: Deng as modified discloses the apparatus as claimed in claim 1, wherein each of the at least one baffle (Deng i.e., 5) is positioned such that a lower portion (Deng i.e., inherent see FIG.2) of the at least one baffle (Deng i.e., 5) is operably coupled to a lower portion (Deng i.e., inherent see FIG.2) of the shell (Deng i.e., see FIG.2), and an upper portion (Deng i.e., inherent see FIG.2) of the at least one baffle (Deng i.e., 5) extends above the plurality of parallel-spaced tubes (Zhan i.e., multiple parallel space tubes in a shell) and adjacent to an upper portion (Deng i.e., inherent see FIG.2) of the shell (Deng i.e., see FIG.2).

Claim 7: Deng as modified discloses the apparatus as claimed in claim 1, wherein the operating condition of the vapor compression system comprises at least one of: compressor operating stage capacity, compressor load, working fluid temperature (i.e., paragraph [23]: water temperature T1), working fluid pressure, absorbed electrical power, and system efficiency (i.e., paragraph [138]: system efficiency).





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (CN 109579191 B).

Claim 14: Deng discloses a method of operating a vapor compression system (i.e., paragraph [12]), the method comprising:
operating a control device (i.e., paragraph [30]: control device) to operate a compressor (i.e., 1) to circulate a working fluid (i.e., annotated by examiner in FIG.1);
operating the control device (i.e., paragraph [30]: control device) to determine an operating condition (i.e., based on broadest reasonable interpretation operating and target parameters temperature & pressure are operating conditions; paragraph [7]: air conditioning system which has operating conditions such as cooling and heating) of the vapor compression system; 
operating the control device to compare the operating condition of the vapor compression system to a plurality of predetermined conditions (i.e., paragraphs [17-20]: operating and target parameters temperature & pressure); and 
operating a valve assembly (i.e., annotated by examiner in FIG.1) to allow the working fluid to flow into at least one of a plurality of chambers (i.e., see FIG.2: chambers divided by baffle) within an evaporator (i.e., 2), based at least in part on the operating condition (i.e., paragraph [11]) of the compressor (i.e., 1).

    PNG
    media_image3.png
    590
    504
    media_image3.png
    Greyscale

Claim 17: Deng discloses the method as claimed in claim 14, wherein the operating condition the compressor (i.e., 1) of comprises at least one of: compressor operating stage capacity, compressor load, working fluid temperature (i.e., paragraph [23]: water temperature T1), working fluid pressure, absorbed electrical power, and system efficiency (i.e., paragraph [138]: system efficiency).

Claim 18: Deng discloses the method as claimed in claim 14, wherein the working fluid (i.e., annotated by examiner in FIG.1) is refrigerant (i.e., paragraph [10]).


  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to chiller system with heat exchangers:
Miglio (2015/0040607 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/           Examiner, Art Unit 3763                                                                                                                                                                                             
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763